Citation Nr: 0528025	
Decision Date: 10/18/05    Archive Date: 11/01/05

DOCKET NO.  96-30 210	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran was discharged under honorable conditions from a 
period of active military service from March 1964 to December 
1965.  He lost 98 days of his service under 10 U.S.C. § 972 
from August 19, 1965 to November 23, 1965.  His military 
occupational specialty (MOS) was wireman.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina - which, in relevant part, denied service 
connection for PTSD.  

To support his claim, the veteran testified at an April 1998 
RO hearing and again in August 1998 before a Veterans Law 
Judge (Member of the Board).  

The procedural history of this case has been discussed in 
prior Board decisions in April 2003 and November 2004.  But 
to summarize, a May 1999 Board decision denied service 
connection for a psychiatric disorder as secondary to 
exposure to herbicide agents, dioxins, and pesticides.  In 
that same decision, the Board remanded the claim for service 
connection for PTSD to the RO to address whether the veteran 
had filed a timely Substantive Appeal (VA Form 9) concerning 
this claim.  Then a July 2000 Board decision dismissed this 
claim on the basis that a timely Substantive Appeal had not 
been filed - meaning the Board did not have jurisdiction to 
consider this claim.  See 38 C.F.R. §§  20.200, 20.202, 
20.300, 20.301, 20.302, etc.  The veteran appealed the 
Board's decision of untimeliness to the United States Court 
of Appeals for Veterans Claims (Court/CAVC).  The Court 
entered an Order in June 2002, pursuant to a Joint Motion, 
vacating the Board's July 2000 decision and remanding the 
case to the Board to address whether other correspondence in 
the file was sufficient to constitute a valid and timely 
Substantive Appeal.



Upon receiving the case back from the Court, the Board issued 
another decision in April 2003 again dismissing the claim - 
holding that the correspondence in question was insufficient 
to constitute a valid and timely Substantive Appeal.  
So, just as before, the Board did not have jurisdiction to 
adjudicate the claim on the merits.  

The veteran appealed the Board's April 2003 decision to the 
Court.  And in August 2004, the Court entered an Order, 
pursuant to an August 2004 joint motion, vacating the Board's 
April 2003 decision and remanding the case to the Board for 
compliance with directives specified.

A subsequent, November 2004, Board decision determined the 
veteran had indeed filed a timely Substantive Appeal.  But 
the Board deferred adjudicating his claim for PTSD on the 
merits pending completion of additional development of the 
claim on remand.  The case since has been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The veteran had active military service from March 1964 
to December 1965; he did not engage in combat against enemy 
forces and served overseas only in Germany.  

2.  Although there are diagnoses of non-combat PTSD in his VA 
clinical records, a recent comprehensive psychological 
evaluation did not yield a diagnosis of PTSD, and there is no 
independent verification of the veteran's alleged non-combat 
stressors in service to support the diagnoses that have been 
made at other times.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA was signed into law on November 9, 2000.  It 
describes VA's duties to notify and assist claimants in 
substantiating benefit claims.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  Upon receipt of a complete or substantially 
complete application, VA must inform the claimant of 
information and medical or lay evidence not of record:  (1) 
necessary to substantiate the claim; (2) that VA will seek to 
obtain; (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  See 
also Valiao v. Principi, 17 Vet. App. 229, 332 (2003) 
(implicitly holding that RO decisions and statement of the 
case (SOC) may satisfy this requirement).  

VA is not required to provide assistance if there is no 
reasonable possibility that it would aid in substantiating 
the claim.  Charles v. Principi, 16 Vet. App. at 373-74; 
Quartuccio v. Principi, 16 Vet. App. at 186-87.  VCAA notice 
should be provided to a claimant before the RO's initial 
adjudication of the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) ("Pelegrini II"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  

Here, however, the rating action appealed was in 1996, so 
several years prior to the November 2000 enactment of the 
VCAA.  Thus, it was impossible to provide notice of the VCAA 
prior to that initial adjudication of the claim because the 
VCAA did not yet exist.  And in Pelegrini II, the Court 
clarified that in these situations VA does not have to 
vitiate that initial decision and start the whole 
adjudicatory process anew.  Rather, VA need only ensure the 
veteran receives or since has received content-complying VCAA 
notice such that he is not prejudiced.  The Court reiterated 
this in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
holding that, even if there was an error in the timing of the 
VCAA notice, i.e., it did not precede the initial RO 
adjudication, it could be cured by affording the claimant a 
meaningful opportunity to participate in VA's claim 
processing such that the essential fairness of the 
adjudication was unaffected.  Such is the case here.

Bear in mind the Board remanded this case to the RO in 
November 2004, partly to ensure compliance with the VCAA.  
And on remand, the RO sent the veteran and his attorney a 
letter in January 2005 requesting that they clarify whether 
he had received any additional VA treatment relevant to his 
case, the records of which needed to be obtained.  In 
response, the veteran's attorney stated in March 2005 that 
the veteran had received pertinent treatment at a VA 
psychiatric facility in Asheville, North Carolina, and cited 
information in his VA records from January and February 
2005.  The inclusive dates of treatment were not specified 
by the attorney; nevertheless, the RO has obtained the 
veteran's VA psychiatric treatment records from late 2004 to 
mid 2005.  The RO pointed this out in the June 2005 
Supplemental Statement of the Case (SSOC), and there has 
been no further indication from the veteran or his attorney 
that there are any other VA clinical records that are not on 
file which need to be obtained.

The January 2005 RO letter also requested that the veteran 
and his attorney clarify whether all relevant private 
clinical records are on file.  However, there was no response 
to this request, so the Board must conclude that all private 
clinical records are already on file.

The January 2005 RO letter also requested that the veteran 
provide all relevant records in his possession that he had 
not previously submitted.  Again, there was no response to 
this specific request.  The Board observes, though, that he 
has on many prior occasions submitted copies of records 
already on file.  It also was requested that he clearly and 
concisely set forth the dates and places of the occurrences 
he claims as stressors - including the units that he was 
assigned to at the time and the names of others involved, 
injured or killed.  Again, however, there was no response to 
this specific request.

Because there was no response to the request for clarifying 
stressor information, the RO, in turn, was unable to request 
information from the United States Armed Services Center for 
Unit Records Research (USASCURR), as indicated in the Board's 
November 2004 remand.

The January 2005 RO letter also informed the veteran of the 
evidence that VA would obtain and what evidence it had 
received since the Board's November 2004 remand.  The letter 
further advised him and his attorney that, to substantiate 
the claim, the evidence needed to show three things:  first, 
an injury or disease that began or was made worse during 
service, or that there was an event in service that caused 
an injury or disease; second, that the veteran currently ha 
physical or mental disability, as shown by medical evidence; 
and third, that there is a relationship between the current 
disability and an injury, disease or event during service, 
as shown by medical evidence.  

The January 2005 RO letter went on to inform the veteran and 
his attorney that the RO would obtain records of the 
veteran's award of Social Security Administration (SSA) 
disability benefits.  And these records since have been 
obtained, as was requested in the Board's November 2004 
remand.  This additional evidence includes a report of a 
February 1999 evaluation by a private psychologist.

Also, the veteran was examined in April 2005 by a VA 
psychologist, who recommended an additional mental status 
evaluation by a board of two examiners.  And that additional 
evaluation was conducted in May 2005.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4).  Further, 
the veteran was provided a copy of the April 2005 examination 
report, as he requested in VA Form 21-4142.  

As mentioned, the veteran also testified in support of his 
claim at the RO hearing in April 1998 and at another hearing 
before a traveling Veterans' Law Judge (VLJ) of the Board in 
August 1998.  

The record on appeal (claims file, i.e., c-file) now consist 
of fourteen volumes, most of which contain information from 
the veteran concerning his alleged exposure to insecticides, 
pesticides, and herbicides.  

In August 1994, the RO forwarded to the veteran copies of his 
service medical records (SMRs).  In August 1995, the RO also 
provided copies of his VA outpatient treatment (VAOPT) 
records from 1986 to 1988.  

Also in August 1995, the RO requested that the veteran 
provide information concerning his alleged PTSD stressors in 
service.  And in response, he provided a multi-page letter in 
September 1995.  

In March 1996, the veteran requested that his VAOPT records 
be obtained from Greenville, South Carolina, from October 
1986 to August 1987.  These records are on file.  

In an August 1996 statement, the veteran alleged that he had 
obtained VA records from June 1986 to March 1987 from the 
Greenville, South Carolina, Outpatient Clinic that had been 
purposefully withheld from consideration in his claim.  
But if he had obtained any such records he was free to submit 
them.  And, in fact, he has submitted numerous copies of 
VAOPT records, including those during the time frame at 
issue.  There also are other VAOPT records on file from this 
period.  As to his allegation that these records were 
intentionally withheld from consideration, he has submitted 
neither rationale for such action nor any corroborating proof 
that this was in fact done.  

In a December 1996 statement in support of claim (VA Form 21-
4138), the veteran requested a copy of his SMRs.  Later in 
December 1996, he was informed that, because he had already 
received one free copy of his SMRs, he would have to pay for 
additional copies and was informed of the amount to be paid.  



In a March 21, 2000, letter the RO responded to the veteran's 
request for copies of material in his claim file since August 
1998, including a transcript of the August 1998 travel Board 
hearing.  It was stated that his claim had been thoroughly 
reviewed and that in excess of twelve hours had been spent in 
reviewing his file, revealing several repetitions of the same 
material that had been forwarded to him over the years.  The 
material he had sent was being returned to the RO for 
consideration of the same "ISSUES."  The review revealed 
that the RO had previously sent him the material that he was 
presently requesting.  Material had been forwarded to him 
that the RO had previously sent him.  His claim files 
included duplications, triplication, and quadruples of the 
same information.  He was informed that the RO could not send 
him the same information over again without some personal 
cost to him for duplication.  He was told of the duplication 
cost and that the cost of duplicating an estimated 2,000 
pages would $250.00 that would have to be paid in advance.  
Recently, over 500 pages of material had been received from 
the veteran, a great portion of which were merely duplicates.  

In June 2000 the veteran cancelled a hearing before a VLJ in 
Washington, DC, scheduled for September 13, 2000.  At that 
time the issue on appeal was whether a timely Substantive 
Appeal (VA Form 9) had been submitted.  And as indicated, 
this matter since has been resolved to his favor.

In January 2003 the veteran was notified that the VLJ that 
conducted the August 1998 travel Board hearing was no longer 
employed by the Board.  So the veteran had the right to 
another hearing by a VLJ of the Board who will ultimately 
decide his appeal.  Later that month, his attorney advised 
that the veteran elected not to have another hearing.  

The veteran and his attorney do not make reference to or 
otherwise mention any additional treatment from other sources 
(e.g., private or non-VA, etc.).  

Accordingly, no further development is required to comply 
with the VCAA or the implementing regulations.  And the 
veteran is not prejudiced by the Board deciding the appeal at 
this juncture without again remanding the case to the RO.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background

The veteran's service personnel records indicate his only 
overseas tour was in Germany.  He did not engage in combat 
against enemy forces.

The veteran's service entrance examination was negative for 
psychiatric disability.  The report of his September 1965 
service separation examination noted that a psychiatric 
evaluation had found emotional instability.  In an adjunct 
medical history questionnaire he reported having or having 
had an excessive drinking habit.  A cardiology evaluation, 
performed because a cardiac murmur was found on the 
separation examination, revealed no organic heart disease - 
but only an innocent cardiac murmur.  

A report of a September 1965 psychiatric evaluation was 
conducted at the request of the veteran's Commanding Officer 
prior to administrative action.  The veteran had 
delinquencies consisting of one court-martial for assault and 
2 Article 15's for missing bed check and assault.  It was 
reported that during his developmental period, i.e., his 
childhood, there were gross deficiencies in his family 
relationships.  On mental status evaluation he was alert and 
oriented.  He had fair insight and his affect was 
appropriate.  There was no evidence of delusions, 
hallucinations or other symptoms of overt psychosis.  His 
motivation toward continued military service was ambivalent.  
The conclusion was that he had a chronic and moderately-
severe character and behavior disorder (emotional unstable 
personality) and it was for this reason that he was to be 
administratively separated from service.  

Also in September 1965 a military medical officer reported 
that after a psychiatric evaluation the veteran was found to 
have no disqualifying mental or physical defects sufficient 
to warrant disposition through medical channels.  He was 
found to be mentally responsible, able to distinguish right 
from wrong, and to adhere to the right.  Another medical 
officer signed a report dated in October 1965 attesting to 
the same conclusion as the medical officer in September 1965, 
although a portion of the October 1965 report that was 
inapplicable was stricken through by the signatory medical 
officer.  The veteran's military service ended in December 
1965.

An August 1980 medical record shows the veteran had been in a 
motor vehicle accident and sustained multiple injuries.  An 
undated record from Dr. Keller indicates the veteran had no 
memory of the accident, but had a cerebral concussion.  
Records of hospital treatment and post-hospitalization from 
Dr. Keller, from 1980 and 1981, show that as late as 
September 1980 the veteran was still slightly confused at 
times.  In May 1981 he had difficulties with his temper and 
living with his family.  His only problems were personality 
changes.  

The veteran was seen at the Cherokee Mental Health and 
Counseling Center in February 1982 for symptoms which 
included anxiety.  It was suspected that he used alcohol for 
more than just his self-reported history helping him to 
sleep.  At the time of a prior evaluation that month it was 
felt to be significant that he had been in a coma for several 
days after the 1980 injury but a neurologic examination was 
negative.  The primary diagnosis was inhibited sexual 
compulsive traits and a secondary diagnosis of obsessive-
compulsive traits but there was no evidence for a diagnosis 
of a primary anxiety disorder.  

Records of Dr. McIntosh from 1981 to 1984 reflect that in 
September 1982 it was noted that the veteran's chronic 
anxiety state was exacerbated by stress at work.  

A December 1982 report from a Counselor of the Cherokee 
County Commission on Alcohol and Drug Abuse reflects that the 
veteran entered that program due to being arrested for 
driving under the influence, as opposed to an educational 
program, because he appeared to be under a lot of stress and 
anxiety.  A major source of his problems was his job.  He was 
instructed in stress reduction techniques.  

The veteran was hospitalized in February 1983 for syncope and 
it was noted that he had some depression related to financial 
and job problems.  

In February 1984 Dr. McIntosh reported that he had treated 
the veteran from December 1981 to June 1983 and the vast 
majority of office visits concerned his chronic anxiety, as 
manifested by multiple somatic complaints.  Much of his 
anxiety seemed to be precipitated, or at lest exacerbated, by 
difficulty at work and his inability to get along with 
people.  Some of his trouble was related to his use of 
alcohol.  He appeared to be under a great deal of strain.  

A March 1984 VA Vocational Rehabilitation evaluation report 
reflects that the veteran related having had problems with 
his nerves for the past 3 years which were associated with a 
great deal of stress from work.  His problems started in 1978 
when he fell at work, injuring his back and subsequently 
rupturing a disk.  His job was very high pressured, requiring 
constant work for long hours and being pushed all the time.  
Also, he had had multiple injuries in the 1980 accident and 
now had syncopal episodes, mostly at work.  He also had 
marked anxiety and he had been given psychotropic medication.  
On mental status evaluation he spoke of being anxious all the 
time, being under a great deal of stress, and being fatigued.  
There were no signs of a psychosis.  Diagnostically, chronic 
depression with situational anxiety, and anxiety neurosis 
were suspected.  

A March 1984 decision of the Employment Security Commission 
of South Carolina determined that the veteran's having left 
work after becoming frustrated and upset following a minor 
accident was tantamount to discharge for walking off the job.  

The veteran was hospitalized in October 1984 after having a 
grand mal seizure.  It was noted that he had a long history 
of chronic anxiety with episodes of hyperventilation.  

The veteran had back surgery at the Spartanburg General 
Hospital when hospitalized in May and June 1985, at which 
time it was noted that he had developed a seizure disorder 
after his 1980 vehicular accident.  

In the veteran's August 1995 claim for service connection for 
PTSD he reported that he was constantly plagued by wild boars 
as a wireman in Germany.  He was alone and had to fight them 
off daily.  

An August 1986 Vocational Training Special Assessment 
Individual Worksheet reflects that the veteran had, in part, 
a post-closed head injury with personality changes and a 
grand mal seizure disorder.  

VAOPT records show assessments in October 1986 of a 
depressive disorder with irritability, and organic brain 
syndrome (OBS) with irritability.  In November and December 
1986 there were notations of an anxiety disorder with PTSD, 
and in December 1986 an additional diagnosis of a schizoid 
personality.  But these VAOPT records do not reflect that in-
depth psychiatric evaluations were conducted.  They also 
reflect treatment for OBS and seizures following the 
veteran's postservice closed head injury.  A July 1988 VAOPT 
record reflects that he reported having trained to served, 
but had not served, in Vietnam and that he stated that not 
going to Vietnam was almost worse than going.  He complained 
of survivor guilt about men that were killed or wounded in 
Vietnam.  The assessment was anxiety and panic attacks.  

In December 1996, the veteran resubmitted copies of his 
September 1995 stressor letters.  

An August 1987 decision of an Administrative Law Judge (ALJ) 
of the SSA indicates that agency awarded the veteran 
disability benefits.  He had filed a claim alleging 
disability since April 1986 due to a ruptured disc and 
seizures since a motor vehicle accident in 1980.  He had a 
history of chronic anxiety and had experienced a great deal 
of stress since at least October 1981.  A September 1986 
consultative psychiatric examination yielded diagnoses 
including somatized anxiety disorder with chronic depression.  
An April 1987 psychiatric evaluation found the veteran 
suffered from organic brain syndrome (OBS) and epilepsy 
probably due to his motor vehicle accident.  

VAOPT records include a March 1995 report of Individual 
Therapy when the veteran was evaluated after alleging 
reporting symptoms of non-combat PTSD.  It was noted that he 
had not liked his immediate supervisor when stationed in 
Germany and had been left on guard in freezing weather.  He 
felt that his supervisor was verbally abusive to him and 
unfair in work assignments.  He had been incarcerated for 3 
months during service after cutting another soldier with whom 
he had been playing cards.  He had sustained a back injury in 
1977, when anxiety was diagnosed.  Currently, he felt he had 
PTSD because he was explosive when things went wrong.  He 
could not play golf because he couldn't deal with pressure.  
He had been in many physical fights since service.  The 
evaluator reported that trauma that could result in PTSD 
could not be identified.  It was suggested that he contact a 
Vet Center.  

In an August 1995 statement the veteran reported that he was 
plagued by wild boars in Germany and had had to "fight them 
off daily."  In a September 1995 statement he reported that 
he had been attacked by wild boars and had shot one of them.  
He had been taunted by his sergeant who had asked if he was 
afraid of the "little pigs."  

A Vet Center Readjustment Counselor and Therapist reported in 
December 1995 that he had seen the veteran since July 1995 
and he complained of severe stress problems related to 
service in Germany.  He reported that he was unfairly treated 
by his "NCO" and was the only one in his unit to run wire 
sometimes for 15 to 20 miles per day.  He had been left on 
guard in freezing weather all night.  He reported incidents 
of people being injured or killed by wild pigs and stated 
that on numerous occasions he had been chased by these 
animals with no way to defend himself and he feared for his 
life.  It was reported that he had been treated for 
depression and anxiety reaction related to his stated stress 
from service.  Treatment was to relieve some of his 
nightmares, intrusive thoughts, feelings of isolation and 
withdrawal.  

At an April 1998 RO hearing the veteran testified that he was 
attacked at least twice by wild boars and on the first 
occasion they knocked him down and tore his clothing but he 
beat them off with only a rifle for which he had no 
ammunition.  When he asked for ammunition his sergeant 
taunted him, asking if he was afraid of the "little pigs", 
when in fact the veteran was terrified.  Later, he was given 
ammunition and when attacked a second time he managed to 
shoot one before he came to any harm.  See pages 3 and 4 of 
the transcript of that hearing.  Nothing equally traumatic 
happened to him after military service.  See page 5.  A Dr. 
Donner of the Greenville Hospital told the veteran that he 
had a chemical imbalance.  See page 6.  The veteran now took 
medication to help him sleep and for seizures but he had been 
told that physicians were not sure if he had seizures as 
opposed to blackouts.  He was not currently being treated for 
PTSD.  See page 7.  

The veteran testified at a travel Board hearing in August 
1998 before a Veterans Law Judge sitting at Columbia, South 
Carolina.  The veteran submitted additional evidence, 
contained in a large box, and executed a written waiver of 
initial consideration of that evidence by the RO.  See page 2 
of the transcript of that hearing.  His testimony focused on 
a claim for disabling residuals of exposure to chemicals 
during service, but he also testified that during service he 
began having aggressive impulses that he had not experienced 
prior to service.  See page 10 of the transcript.  He 
confirmed that his stressor in service was having been 
attacked by wild boars in Germany and on one occasion having 
shot one of them.  See pages 23 and 24 of the transcript.  

In a February 1999 report Stephen Gedo, a psychologist, 
reported that on examination the veteran's thought processes 
were characterized by persistent flight of ideas, delusional 
content which was primarily paranoid in content, and 
perseveraton on his alleged inservice exposure to Agent 
Orange.  He denied having hallucinations but reported having 
had recurrent homicidal and suicidal thoughts.  It was noted 
that one of the allegations was that the veteran had PTSD.  
The examiner reported that he would not be surprised if the 
veteran did have PTSD but the identified trauma of inservice 
Agent Orange exposure and a postservice vehicular accident in 
1981 were not supportive of that diagnosis.  It was highly 
likely that he had OBS and possible post-concussion syndrome.  
He clearly had a thought disorder, consistent with a 
schizophrenic like disorder, although there were reportedly 
no active hallucinations.  The diagnostic possibilities 
listed were schizophrenia, undifferentiated type, rule out 
paranoid schizophrenia; a cognitive disorder, not otherwise 
specified - post-concussion syndrome; and alcohol dependence, 
reported in remission.  

A December 2004 VAOPT record indicates that the veteran was 
seen for continuing management of PTSD and possible organic 
psychosis, not otherwise specified; dysthymic disorder; and 
possible temporal lobe epilepsy.  The veteran reported that 
in the past few months he had begun to remember an incident 
in Munich, Germany, in 1965 in which he and several others of 
his unit were allegedly assaulted by a German soccer team.  
He claimed that this probably resulted in his premature 
discharge from military service and now contributed to his 
PTSD with night terrors and intrusive memories of the 
incident.  The impressions after a mental status evaluation 
were PTSD; a history of organic psychotic disorder not 
otherwise specified; rule out temporal lobe epilepsy; and 
rule out explosive personality disorder.  These were the same 
diagnoses at the time of VAOPT on January 31, 2005.  An April 
2005 VAOPT record reflects that the veteran was assessed to 
have stable PTSD.  

On VA psychiatric examination in April 2005 the veteran's 
claim file was reviewed but did not contain any previous 
compensation and pension evaluations or mental health 
treatment notes.  It was noted that the veteran had not 
participated in combat.  He reported several symptoms of 
concern.  These included frequent agitation, feelings of 
anxiety, nightmares, night sweats, paranoia, and flashbacks.  
He also reported having "blackouts" when driving.  He also 
reported that when in the Black Forest in Germany as a wire 
installer he was required to run behind a vehicle to install 
telephone wires down the same road where wild boars had 
attacked another soldier a week earlier.  He was not attacked 
but knew the soldier who had been attacked and this was a 
cause of "great fear" for him.  He reported having first 
noticed his symptoms after service and denied having the 
symptoms prior to service.  

In the past the veteran had taken phenobarbital for seizures 
and it was at this time that he had been diagnosis with PTSD.  
He also reported having been diagnosed during service as 
having a heart murmur which was reportedly caused by 
stressful experiences.  He reported having limited social 
supports.  He had first started drinking alcohol during 
service and now became intoxicated about every 3 to 4 weeks.  
He reported having almost been arrested due to his behavior.  
He had had about 5 jobs since service but would get sad and 
walk of the jobs and, so, lose the jobs.  

On mental status evaluation the veteran was fully oriented.  
He provided candid and spontaneous responses.  There was some 
evidence of a thought or perceptual disturbance regarding his 
self-reported paranoia from other people.  

In discussing the evaluation, the examiner reported that the 
veteran had experienced at least 2 inservice events that he 
considered traumatic.  He responded to these events with fear 
and symptom development.  His current symptoms of reported 
concern were frequent irritability and agitation, feelings of 
anxiety, poor memory, night sweats, activity during sleep, 
blackouts, paranoia, and flashbacks.  These symptoms were 
somewhat inconsistent with a diagnosis of PTSD, although 
there were some atypical symptoms as well.  Reportedly, he 
had received a diagnosis of PTSD in the past.  It was unclear 
if his symptoms met the criteria for PTSD and if these 
symptoms were related to his military experiences.  So, a 
board of two examiners was requested to determine a specific 
diagnosis.  

Accordingly, the veteran was evaluated by a board of two 
licensed clinical psychologists in May 2005.  He again 
reported that he had not been in combat but had had 
significant behavioral problems during service, having been 
in 4 or 5 fights.  His claims folder was available for review 
and it was noted that a psychology consultation in September 
1986 indicated that he was aggressive, tangential, and had a 
diagnosis of OBS.  Mental health treatment notes in January 
2005 indicated PTSD with a history of organic psychiatric 
disorder, not otherwise specified, and that a personality 
disorder was to be ruled out.  

The veteran reported that if he became stressed or anxious he 
experienced significant anger.  He stated that this did not 
predate his military service.  He felt that he had PTSD 
because of wild boars chasing him in Germany.  He reported 
that he had to run trunk lines and was by himself at a time 
when there were wild boars in the area.  Another soldier had 
been significantly injured by wild boars.  But, the veteran 
was never actually attacked by wild boars.  His request for a 
weapon to defend himself if attacked had been denied.  He 
reported that he now sometimes awoke at night and would run.  
He reported frequently getting into fights and recently had a 
rib fracture in a fight.  

The veteran was also noted to show a fair amount of 
suspiciousness toward the Federal government.  He was 
currently having gustatory but not olfactory hallucinations.  
He had haptic illusions, peripheral hallucinations, déjà vu, 
and hypergraphia.  He wrote 25 to 30 pages a day about his 
condition.  He reported getting angry at times but not 
remembering such episodes.  He had had a significant 
postservice head injury and reported having retrograde 
amnesia, but he could not quantify this.  After the injury, 
he had been unconscious and had had several weeks of sketchy 
anterograde amnesia.  His past medical history was also 
significant for a probable psychiatric disturbance.  

On mental status examination the veteran provided a generally 
accurate but sketchy history.  He was severely tangential and 
talked incessantly.  Often his statements were illogical.  
His content of speech could be determined by environmental 
stimuli.  

The diagnoses were a psychotic disorder due to brain injury, 
personality disorder due to brain injury, probable premorbid 
antisocial personality disorder, traumatic brain injury, and 
probable complex partial seizures.  The examiners stated that 
the veteran's presentation was not consistent with PTSD.  He 
did not report the symptoms of PTSD and his described trauma 
did not appear significant enough to warrant his development 
of the syndrome.  Premorbidly, it appeared that he had an 
antisocial personality disorder and this had affected his 
performance and behavior in the military.  Subsequently, he 
had a traumatic brain injury that had resulted in 
exacerbation of personality changes as well as development of 
delusions.  The picture also appeared to be complicated by 
probable ongoing seizure activity.  

Governing Laws and Regulations

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting 
in chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Furthermore, with chronic disease shown as such 
in service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  


For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Id.  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See, too, Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Service connection is also possible for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  See 
also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) 
("[T]he VCAA simply restated what existed in section 5107 
regarding the benefit-of-the-doubt doctrine" and does not 
mandate a discussion of all lay evidence of record.)

PTSD

When there is a current diagnosis of PTSD, the sufficiency of 
the claimed in-service stressor is presumed.  Cohen v. Brown, 
10 Vet. App. 128, 144 (1997).  Nevertheless, credible 
evidence that the claimed in-service stressor actually 
occurred is still required.  38 C.F.R. § 3.304(f).  And 
credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  

The regulation governing claims for service connection for 
PTSD, 38 C.F.R. § 3.304(f), was amended in June 1999, to 
comply with the holding in Cohen v. Brown, 10 Vet. App. 128 
(1997) and made retroactively effective from March 7, 1997, 
the date of that decision.  As revised, 38 C.F.R. § 3.304(f) 
requires (1) medical evidence diagnosing the condition in 
accordance with section 4.125(a), i.e., the Fourth Edition of 
the Diagnostic and Statistical Manual of Mental Disorders 
(DSM-IV), (2) credible supporting evidence that the claimed 
in-service stressor actually occurred, and (3) a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2004).  

An additional amendment to 38 C.F.R. § 3.304(f) was enacted 
effective from March 7, 2002.  But these additional 
regulatory changes were primarily directed at claims 
involving service connection for PTSD based on a personal 
assault.  The changes in the regulation pertaining to PTSD, 
concerning this claim at issue, were not substantive in 
nature.  As such, the veteran would not be prejudiced by 
the Board deciding his claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Nevertheless, under 38 C.F.R. § 3.304(f), service connection 
for PTSD based on alleged personal assault, requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) of this chapter; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  Although service connection 
may be established based on other in-service stressors, the 
following provisions apply for specified in-service 
stressors:  

(3) If a PTSD claim is based on in-service 
personal assault, evidence from sources other 
than the veteran's service records may 
corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Evidence of behavior changes following the 
claimed assault is one type of relevant evidence 
that may be found in these sources.  Examples of 
behavior changes that may constitute credible 
evidence of the stressor include, but are not 
limited to:  a request for a transfer to another 
military duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal 
assault without first advising the claimant that 
evidence from sources other than the veteran's 
service records or evidence of behavior changes 
may constitute credible supporting evidence of 
the stressor and allowing him or her the 
opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  
VA may submit any evidence that it receives to an 
appropriate medical or mental health professional 
for an opinion as to whether it indicates that a 
personal assault occurred.   

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the occurrence of a stressor 
during service to support the diagnosis will vary depending 
on whether the veteran "engaged in combat with the enemy."  
See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is 
determined through military citations or other supportive 
evidence that he engaged in combat with the enemy, and the 
claimed stressors are related to his combat, his lay 
testimony regarding the reported stressors must be accepted 
as conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided the testimony is satisfactory, not 
contradicted by service records, and "consistent with the 
circumstances, conditions, or hardships of such service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d), (f); 
Doran v. Brown, 6 Vet. App. 283, 289 (1994). 



If, however, it is determined the veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, his lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other 
corroborative evidence substantiating or verifying his 
testimony or statements as to the occurrence of the claimed 
stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Analysis

There are numerous indications in the file that the veteran 
also has a personality disorder - that is, irrespective of 
whether he has PTSD related to his military service.  
Developmental defects, such as personality disorders that are 
characterized by developmental defects or pathological trends 
in the personality structure manifested by a lifelong pattern 
of action or behavior, are not diseases or injuries within 
the meaning of applicable legislation.  Consequently, 
generally speaking a personality disorder cannot be service 
connected as a matter of express VA regulation.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  The only possible exception 
is if there is evidence of additional disability due to 
aggravation by superimposed disease or injury, which there is 
none in this particular instance.  See Johnson v. Principi, 3 
Vet. App. 448, 450 (1992).  See, too, Monroe v. Brown, 4 Vet. 
App. 513, 514-515 (1993); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); VAOPGCPREC 67-90 (July 18, 1990); 
VAOPGCPREC 82- 90 (July 18, 1990); VAOPGCPREC 11-1999 (Sept. 
2, 1999).  

In their numerous written statements and pleadings, the 
veteran and his attorney have placed a great deal of emphasis 
on the notation at the time of separation from service that 
the veteran had no disqualifying mental defect warranting 
medical disposition.  While not clearly alleged, this 
apparently is pointed out to suggest this notation proves 
that he had no personality disorder.  However, this is not 
the case.  It only means that he was not discharged from 
military service due to a psychiatric disability, even a 
personality disorder.  Rather, he was given an administrative 
discharge at the convenience of the military service, and 
this, in turn, does not mean that he did not have a 
personality disorder.  Rather, his SMRs are quite clear that 
he did indeed have a personality disorder.  

The veteran also alleges that his SMRs were tampered with, 
pointing to an October 1965 report of a medical officer.  But 
that officer only crossed out a portion of a prepared, i.e., 
pre-printed, document that was not applicable to the veteran 
in particular.  There is otherwise no suggestion that any 
evidence on file has been tampered with, although, because of 
the veteran's well-documented paranoia, he may believe 
otherwise.  

The veteran's military medical records do not mention an 
assault and he has not alleged that he was actually 
physically assaulted by his military superiors, etc.  Rather, 
his allegations concern merely the way or manner in which he 
was treated by his military superiors.  These allegations are 
by there very nature incapable of verification, absent some 
specific information that would tend or lead to 
corroboration.  And the veteran has not provided any such 
information.  

Similarly, the veteran had not provided any information that 
would enable corroboration of his having been attacked by 
wild boars during his military service in Germany.  For 
example, he has never provided the name of the soldier whom 
he claims had been attacked prior to experiencing his own 
attack.  He also has not provided additional information as 
to his other alleged stressors, i.e., unfair treatment by his 
NCO and an alleged physical assault by a German soccer team.  

More over, the veteran has provided conflicting accounts of 
his attack by wild boars.  On some occasions, he has reported 
the attack resulted in him being knocked to the ground and 
having his clothing torn.  Whereas at other times he has 
reported that he shot one boar and, alternatively, the he 
used a rifle to beat off a wild boar, and also that he was 
never provided a weapon to use in self-defense.  More 
recently, during his May 2005 VA examination, he even 
acknowledged that he had never actually been attacked - but, 
instead, had merely been in fear of being attacked.  

The lack of consistency in repeating his history and, in 
fact, the blatant contradictions, diminishes the probative 
value of the histories that he has related.  The Board has a 
legal obligation to assess the credibility and probative 
value of his statements, written and oral, or lack thereof.  
See, e.g., Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  
And the Board is free to discount the probative value of his 
written and oral testimony when, as here, he has given 
inconsistent accounts of what supposedly occurred in service.  
See Wilson v. Derwinski, 2 Vet. App. 16, 19-20 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991).  
There is otherwise no corroboration of this stressor, other 
than the mere repetition of his history by treating or 
examining physicians.  

It has been held that "[a]n opinion by a mental health 
professional based on a 
post-service examination of the veteran cannot be used to 
establish the occurrence of the stressor."  See Cohen v. 
Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. 
App. 389 (1996).  But in YR v. West, 11 Vet. App. 393 (1998), 
the Court clarified these quoted categorical statements were 
made in the context of discussing PTSD diagnoses other than 
those arising from a personal assault.  

Because VA has provided for special evidentiary-development 
procedures, including interpretation of behavior changes by a 
clinician and interpretation in relation to a medical 
diagnosis, for personal-assault cases, the above categorical 
statements in Cohen and Moreau, and other cases where they 
may have been echoed, are not operative.  Moreover, the 
existence of an in-service stressor does not have to be 
proven by the "preponderance of the evidence" because this 
would be inconsistent with the benefit of the doubt, or 
equipoise, doctrine contained in 38 U.S.C. § 5107(b).  YR v. 
West, 11 Vet. App. 393, 399 (1998).   

The comments contained in the publication of the final 
version of § 3.304(f) state, in part, that "... a 
determination as to whether a stressor occurred is a factual 
question that must be resolved by VA adjudicators.  
Nonetheless, an opinion from an appropriate medical or mental 
health professional could be helpful in making that 
determination.  Such an opinion could corroborate the 
claimant's account of the stressor incident.  In certain 
cases, the opinion of such a professional could help 
interpret the evidence so that the VA decisionmaker can 
better understand it.  Opinions given by such professionals 
are not binding upon VA, but instead are weighed along with 
all the evidence provided."  67 Fed.Reg. 10330 
(March 7, 2002) (publication of the final version of 
38 C.F.R. § 3.304(f)(3)).  

"In diagnosing PTSD, doctors typically rely on the 
unverified stressor information provided by the patient.  
Therefore, a doctor's recitation of a veteran-patient's 
statements is no more probative than the veteran-patient's 
statements made to VA.  [Consequently], VA is not required 
to accept a doctor's diagnosis of PTSD due to a personal 
assault as proof that the stressor occurred or that the PTSD 
is service connected.  If, however, VA finds that a doctor's 
diagnosis of PTSD due to a personal assault is ... 'competent 
and credible' and there is no evidence to the contrary in 
the record, in all likelihood, such an opinion would 
constitute competent medical evidence."  67 Fed.Reg. 10330, 
10330 - 31 (March 7, 2002) (publication of the final version 
of 38 C.F.R. § 3.304(f)(3)).  

Here, the only in-depth psychological evaluation focusing on 
whether the veteran has PTSD found that, even accepting his 
attack by wild boars as true, this stressor still is 
insufficient to have caused him to have PTSD.  So this 
condition was not diagnosed.  

The May 2005 VA examination did not recite the veteran's 
alleged stressor of verbal abuse and being singled out for 
harder duties by his sergeant during service or the even 
more recently related history, first reported in December 
2004, of his (and others) having been assaulted by a German 
soccer team.  Nevertheless, the VA examination in May 2005 
specifically found that the veteran did not have PTSD, 
because his symptoms are not consistent with this condition.  

Since this very recent, comprehensive, May 2005, VA 
psychological examination specifically determined the 
veteran does not have PTSD, it must logically be concluded 
that there is no stressor in service that could have caused 
this condition.  This VA examination found, in essence, that 
he has a personality disorder that was exacerbated by the 
head trauma he sustained in the intercurrent motor vehicle 
accident since service, in 1980 or thereabouts, and also 
causing epilepsy and a psychotic disorder.  So his 
difficulties in adjusting to life in the military service 
are adequately explained by the emotional unstable 
personality that was diagnosed during his evaluation for 
separation from service, as opposed to his having had PTSD 
(which, again, the most recent VA examination has determined 
that he does not have).  But even assuming, for the sake of 
argument, that he does have PTSD, there still is no 
independent verification of his noncombat stressor to 
support the diagnosis of this condition.  So his claim still 
has to be denied, in any event.

The preponderance of the evidence is against the occurrence 
of the alleged stressors in service, as they remain 
unsubstantiated.  More over, to the extent that any injury 
since service may have caused a psychotic disorder or 
psychiatric disability of a psychotic nature, or even a 
personality disorder that is post-traumatic in origin, 
these events and unfortunate circumstances obviously are 
unrelated to the veteran's service in the military.  
Therefore, his 1980 or thereabouts motor vehicle accident - 
and any residual psychiatric disability he has, cannot serve 
as a basis for granting service connection for PTSD.  

Because the VA examination in May 2005 did not even yield a 
diagnosis of PTSD, much less a medical nexus opinion 
etiologically linking this condition to the alleged stressors 
in service, service connection for PTSD due to the alleged 
non-combat stressors is not warranted.  And since, for the 
reasons stated, the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt doctrine does not apply.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for PTSD is denied.  


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


